Appellant, tried under an indictment charging murder in the first degree, was convicted of the offense of murder in the second degree, and his punishment fixed at imprisonment in the penitentiary for a term of 10 years. A discussion of the evidence is not required. The trial court's oral charge, in connection with the written charges given at defendant's request, fully and accurately covered the law of the case. The written charges refused to defendant have each been examined, and it is clear that in each instance of refusal the principal of law embraced in the charge, if correct and applicable, was substantially given to the jury in other forms. We find no prejudicial error in the refusing of any of said charges. We have carefully examined the few exceptions reserved on the taking of testimony, and find the rulings of the court in each instance free from error. The principles of law involved are of the simplest nature, and no discussion seems called for. Finding nowhere any prejudicial error, the judgment is affirmed.
Affirmed. *Page 677 
                              On Rehearing.
It appears that the purported judgment of conviction in this case is not different in any particular from that condemned in Dan Presley v. State (3d Div. 555), ante, p. 167, 113 So. 485, and upon the authority of the decision in that case the application for rehearing is granted, and the judgment here appealed from is reversed, and the cause remanded.
Reversed and remanded.